Title: To George Washington from Major General Lafayette, 14 October 1777
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear general
[Bethlehem, Pa.] the 14 october 1777

I do not do myself the honor of wr⟨a⟩ïting to you as many times as I would ch⟨u⟩se, because I fear to disturb⟨e⟩ your important occupations—but I indulge Now that pleasure to me on the occasion of the two nominations of Congress—general connay is a so brave, intelligent, and active officer that he schall, I am sure, justify more and more the esteem of the army and Your approbation—for the baron de Kalb who is unknown to your excellency I ca’nt tell any particularity of his arrangements since his ⟨niew⟩ convention with Congress, because I am

not well acquainted with them—he was employed with succis in the last war in the ⟨part⟩ of ammunition and fourages—I wrote to cannay to congratulate him and I believe indeed that he will acquitt himself ⟨with his functions⟩ as well as possible—for ⟨the⟩ baron de Kalb I do not Know Where he is—I do’nt take the liberty of asking the sentiments of your excellency about those promotions because I do not think that Congress could ⟨be able of doing⟩ such a things in the army without your ⟨petition⟩ and approbation.
I can’t express to you, dear General, with what pleasure I heard general gates’s advantages ⟨upon⟩ the queen’s light dragoons’s colonel—without speaking of my very sincere love for our cause; without speaking of Congress ⟨which (betwen us) I am not so fond of as I was in france⟩, every thing important to your own succis, agreement, and glory procures me the greatest happiness.
Give me leave, dear general, to Speack to you about my own ⟨business⟩ with all the confidence of a son, of a friend, as you favoured me with those two so precious titles—my respect, my affection for you, answer to my own heart that I deserve them on that side as well as possible—Since our last great conversation I would not tell any thing to your excellency, for my taking a division of the army—you were in too important occupations to be disturbed—for the Congress he was in a great hurry, and in such a time I take my only right of fighting; I forget the others—now that the honorable Congress is settled quiete, and making promotions, that some changements are ready to happen in the divisions, and that I endeavoured myself the 11 september to be acquainted with a part of the army and Known by them, advise me, dear general, for what I am to do—it is not in my character to examine if they have had, if they can have never some obligations to me, I am not usued to tell what I am, I wo’nt Make no more any petition to Congress because I can now refuse, but not ask from them, therefore, dear general, I’l conduct myself by your advices. consider, if you please, that europe and particularly france is looking upon me—That I want to do some thing by myself, and justify that love of glory which I left be known to the world in making those sacrifices which have appeard so surprising, some say so foolish[.] do not you think that this want is right? in the begining I refused a division because I was diffident of my being able to conduct it without Knowing the character of the men who would be under me. now that I am better acquainted no difficulty comes from me—therefore I am ready to do all what your excellency will think proper—you Know I hope with what pleasure and satisfaction I live in your family: be certain that I schall be very happy if you judge that I can Stay in america without any particular employement when Strangers come to take divisions of the army, and when myself by

the only right of my birth should get in my country without any difficulty a body of troops as numerous as is here a division—we have there different ways of advancement as the different ranks of men—I know it is not right—but I would deserve the reproachs of my friends and family if I would leave the advantages of mine to Stay in a country where I could not find the occasions of distinguishing myself—I do not tell all that to my general, but to my father and friend—for Congress I’l tell never nothing to them because tho’ I like very much some as Mr lee, Mr lawrence &c. Some others did not behave with me with that frankness which is the proof of an honest mind—all what I have the honor to wraït to your excellency in this letter is, if you please, under the most intimate secret, and confidence—I schall conduct myself entirely by your advices, and if You say that some thing is proper I’l do it directly—I desire only to know your opinion.
among the officers who came on board of my ship, this whom Congress did pay the less regard to, is the very same whom I recommended as the most able and respectable man and my best friend—he was coming only for me—if I was to be at the head of a division and your excellency would be master of it, (as I am told that Stephens gives his dismission) I can not help to tell you that a division of virginians as they are, principally with general woodfort would be the most agreable for me.
I hope that I’l be in camp in three or four days when I’l be able to speack to your excellency about all my busineses. I beg your pardon for being so tedious. it is for You a very disagreable and troublesome proof of my confidence—but that confidence is equal to the affection and respect which I have the honor to be with Your excellency’s the most obedient servant

the mquis de lafayette

